 Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 1 of 53 Page ID #:1



 1 OFFICE OF THE COUNTY COUNSEL
     County of Los Angeles
 2   Mary Wickham, County Counsel (SBN 145664)
     Scott Kuhn, Assistant County Counsel (SBN 190517)
 3   Andrea Ross, Principal County Counsel (SBN 179398)
 4   Tracy Swann, Principal County Counsel (SBN 172899)
     tswann@counsel.lacounty.gov
 5   Joseph Mellis, Deputy County Counsel (SBN 287830)
     jmellis@counsel.lacounty.gov
 6   648 Kenneth Hahn Hall of Administration
 7
     Los Angeles, California 90012-2713
     Telephone: (213) 974-1935
 8
   BARON & BUDD, P.C.
 9 John P. Fiske (SBN 249256)
   Fiske@baronbudd.com
10 11440 W. Bernardo Court, Ste. 265

11 San Diego, California 92127
   Telephone: (858) 251-7424
12
     BARON & BUDD, P.C.
13 Celeste Evangelisti (SBN 225232)

14
   cevangelisti@baronbudd.com
   3102 Oak Lawn Ave., Ste 1100
15 Dallas, TX 75219-4283
   Telephone: (214) 521-3605
16
     Attorneys for Plaintiffs
17
                                UNITED STATES DISTRICT COURT
18
               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
19

20
      COUNTY OF LOS ANGELES, political                ) CASE NO.: 2:19-cv-4694
      subdivision of the State of California;         )
21    LOS ANGELES COUNTY FLOOD                        ) COMPLAINT FOR DAMAGES
      CONTROL DISTRICT, a special district,
22                                                    )
                                                      )
23                                  Plaintiffs,
                                                      )
      v.
24                                                    )
      MONSANTO COMPANY,                               )
25    SOLUTIA, INC., and                              )
      PHARMACIA, LLC, and DOES 1                      )
26    through 100,
                                                      )
27                          Defendants.

28
     HOA.102543427.1                              1
                                    COMPLAINT FOR DAMAGES
 Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 2 of 53 Page ID #:2



 1 Plaintiffs COUNTY OF LOS ANGELES and LOS ANGELES COUNTY FLOOD

 2 CONTROL DISTRICT hereby allege, upon information and belief, as follows:

 3          I.         INTRODUCTION
 4         1.     Polychlorinated biphenyls (or “PCBs”) are man-made chemical compounds that
 5                have become notorious as global environmental contaminants — found in bays,
 6                oceans, rivers, streams, soil, and air. As a result, PCBs have been pervasively
 7                detected in the tissues of countless living organisms on earth, including marine
 8                life, animals, birds, plants and trees, and humans.
 9         2.     The extent of PCB contamination is of very serious concern because PCBs are
10                known to cause a variety of adverse health effects. In humans, PCB exposure
11                is associated with cancer as well as serious non-cancer health effects, including
12                effects on the immune system, reproductive system, nervous system, endocrine
13                system and other health effects. In addition, PCBs destroy populations of fish,
14                birds, and other animal life.
15         3.     Monsanto Company has repeatedly held itself out as the sole manufacturer of
16                PCBs in the United States from 1935 to 1977, and trademarked the name
17                “Aroclor” for certain PCB compounds. Although Monsanto knew for decades
18                that PCBs were toxic and knew that they were widely contaminating natural
19                resources and living organisms, Monsanto concealed these facts and continued
20                producing PCBs until Congress enacted the Toxic Substances Control Act
21                (“TSCA”) of 1976, which banned the manufacture and most uses of PCBs as of
22                January 1, 1979.
23         4.     U.S. EPA (2000b) has classified PCBs as ‘probable human carcinogens.’
24                Studies have suggested that PCBs may play a role in inducing breast cancer.
25                Studies have also linked PCBs to increased risk for several other cancers
26                including liver, biliary tract, gall bladder, gastrointestinal tract, pancreas,
27                melanoma, and non-Hodgkin’s lymphoma. PCBs may also cause adverse, non-
28                carcinogenic effects, including reproductive effects and developmental effects
     HOA.102543427.1                               2
                                       COMPLAINT FOR DAMAGES
 Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 3 of 53 Page ID #:3



 1                (primarily to the nervous system). PCBs tend to accumulate in the human body
 2                in the liver, adipose tissue (fat), skin, and breast milk. PCBs have also been
 3                found in human plasma, follicular fluid, and sperm fluid. Fetuses may be
 4                exposed to PCBs in utero, and babies may be exposed to PCBs during
 5                breastfeeding. According to U.S. EPA (2000b), some human studies have also
 6                suggested that PCB exposure may cause adverse effects in children and
 7                developing fetuses while other studies have not shown effects. Reported effects
 8                include lower IQ scores, low birth weight, and lower behavior assessment
 9                scores.
10         5.     PCBs have traveled into many water bodies in Los Angeles County by a variety
11                of ways. PCBs were used in many industrial and commercial applications such
12                as paint, caulking, transformers, capacitors, coolants, hydraulic fluids,
13                plasticizers, sealants, inks, lubricants, and other uses. PCBs regularly leach,
14                leak, off-gas, and escape their intended applications, causing runoff during
15                naturally occurring storm and rain events, after being released into the
16                environment. The runoff originates from multiple sources and industries and
17                enters water bodies in Los Angeles County through stormwater and dry weather
18                runoff.
19         6.     Many watersheds, lakes, rivers, streams, creeks, bays, ports, harbors, and other
20                bodies of water are contaminated with Monsanto’s PCBs, which have been
21                detected by Plaintiffs, the State, and the U.S. EPA in water, sediment, and/or
22                fish.
23         7.     The following watersheds are impacted by PCB contamination in Los Angeles
24                County:
25                a. Los Angeles River Watershed
26                b. San Gabriel River Watershed
27                c. Ballona Creek Watershed
28                d. Dominguez Channel and Los Angeles Harbor Watershed
     HOA.102543427.1                              3
                                      COMPLAINT FOR DAMAGES
 Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 4 of 53 Page ID #:4



 1                e. South Santa Monica Bay Watershed
 2                f. North Santa Monica Bay Watershed
 3                g. Santa Clara River Watershed
 4         8.     The California Water Resources Control Board has identified the following
 5                waterbodies as impaired by PCB contamination in its 303(d) list of impaired
 6                waterbodies in Los Angeles County:
 7                a. Peck Road Park Lake
 8                b. Puddingstone Reservoir
 9                c. Marina Del Rey Harbor
10                d. Castaic Lake
11                e. Castaic Lagoon
12                f. Lincoln Park Lake
13                g. Legg Lake
14                h. Santa Fe Dam Park Lake
15                i. Pyramid Lake
16                j. Echo Park Lake
17                k. Machado Lake
18                l. Ballona Creek Estuary
19                m. Dominguez Channel Estuary
20                n. Los Angeles Harbor
21                o. Long Beach Harbor
22                p. Santa Monica Bay (offshore and various beaches)
23                q. Los Angeles River Estuary
24                r. San Gabriel River Estuary
25                s. Colorado Lagoon
26                t. Other Water Bodies set forth in the 303(d) list of impaired water bodies
27                issued by the California State Water Resources Control Board.
28         9.     The Los Angeles Regional Water Quality Control Board (LARWQCB) and the
     HOA.102543427.1                               4
                                      COMPLAINT FOR DAMAGES
 Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 5 of 53 Page ID #:5



 1                U.S. EPA have adopted several PCB-associated Total Maximum Daily Loads
 2                (“TMDLs”) in Los Angeles County, which affect the County of Los Angeles
 3                and the Los Angeles County Flood Control District, including the following:
 4                a. Ballona Creek Estuary Toxic Pollutants TMDL
 5                b. Colorado Lagoon Toxic Pollutants TMDL (City of Long Beach)
 6                c. Dominguez Channel and Greater Los Angeles and Long Beach Harbor
 7                Waters Toxic Pollutants TMDL
 8                d. Machado Lake Pesticides and PCBs TMDL (City of Los Angeles)
 9                e. Marina del Rey Harbor Toxic Pollutants TMDL
10                f. Los Angeles Area Lakes TMDL – Puddingstone Reservoir
11                g. Los Angeles Area Lakes TMDL – Peck Road Park Lake
12                h. Los Angeles Area Lakes TMDL – Echo Park Lake (City of Los Angeles)
13                i. Santa Monica Bay DDT and PCBs TMDL
14        10.     The regulatory deadlines by which waterbodies with applicable TMDLs and
15                other 303(d)-listed waterbodies must be brought into compliance with water
16                quality standards are aggressive, many shorter than 10 years.
17        11.     A Total Maximum Daily Load, or TMDL, is a calculation of the maximum
18                amount of pollutant that an impaired body of water can receive and still safely
19                meet water quality standards.1 The Los Angeles Regional Water Quality
20                Control Board and the California State Water Resources Control Board have
21                identified certain water bodies within Los Angeles County as "impaired" due to
22                the presence of PCBs. The U.S. EPA has approved that identification.
23          II.      PARTIES
24        12.     The COUNTY OF LOS ANGELES (“County”) is a political subdivision of the
25                State of California.
26

27
     1
         United States Environmental Protection Agency,
28 www.water.epa.gov/lawsregs/lawsguidance/cwa/tmdl/
   HOA.102543427.1                      5
                                         COMPLAINT FOR DAMAGES
  Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 6 of 53 Page ID #:6



 1       13.      The LOS ANGELES COUNTY FLOOD CONTROL DISTRICT (“District”) is
 2                a special district formed by the Los Angeles County Flood Control Act as
 3                adopted by the State Legislature in 1915.
 4       14.      The District's primary purposes are flood protection and water conservation.
 5                The District is also authorized to provide for incidental recreational and
 6                educational uses of its facilities.
 7       15.      “Plaintiffs” shall refer to the County and the District collectively.
 8       16.      The County and District bring this suit pursuant to California Code of Civil
 9                Procedure 731, and California Civil Code sections 3479, 3480, 3491, 3493, and
10                3494 and any other applicable codes or forms of relief available for monetary
11                damages incurred and to be incurred in reducing, removing, and avoiding the
12                presence of PCBs in water bodies in Los Angeles County and infrastructure and
13                other facilities owned and operated by the County and the District.
14       17.      Defendant Monsanto Company (“Monsanto”) is a Delaware corporation with
15                its principal place of business in St. Louis, Missouri.
16       18.      Defendant Solutia Inc. (“Solutia”) is a Delaware corporation with its
17                headquarters and principal place of business in St. Louis, Missouri.
18       19.      Defendant Pharmacia LLC (formerly known as “Pharmacia Corporation” and
19                successor to the original Monsanto Company) is a Delaware LLC with its
20                principal place of business in Peapack, New Jersey. Pharmacia is now a wholly-
21                owned subsidiary of Pfizer, Inc.
22       20.      The original Monsanto Company (“Old Monsanto”) operated an agricultural
23                products business, a pharmaceutical and nutrition business, and a chemical
24                products business. Old Monsanto began manufacturing PCBs in the 1930s and
25                continued to manufacture commercial PCBs until the late 1970s.
26 / / /

27       21.      Through a series of transactions beginning in approximately 1997, Old
28                Monsanto’s businesses were spun off to form three separate corporations. The
     HOA.102543427.1                                    6
                                        COMPLAINT FOR DAMAGES
 Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 7 of 53 Page ID #:7



 1                corporation now known as Monsanto operates Old Monsanto’s agricultural
 2                products business. Old Monsanto’s chemical products business is now operated
 3                by Solutia. Old Monsanto’s pharmaceuticals business is now operated by
 4                Pharmacia.
 5       22.      Solutia was organized by Old Monsanto to own and operate its chemical
 6                manufacturing business. Solutia assumed the operations, assets, and liabilities
 7                of Old Monsanto’s chemicals business.2
 8       23.      Although Solutia assumed and agreed to indemnify Pharmacia (then known as
 9                Monsanto Company) for certain liabilities related to the chemicals business,
10                Defendants have entered into agreements to share or apportion liabilities, and/or
11                to indemnify one or more entity, for claims arising from Old Monsanto’s
12                chemical business --- including the manufacture and sale of PCBs. 3
13       24.      In 2003, Solutia filed a voluntary petition for reorganization under Chapter 11
14                of the U.S. Bankruptcy Code. Solutia’s reorganization was completed in 2008.
15                In connection with Solutia’s Plan of Reorganization, Solutia, Pharmacia and
16                New Monsanto entered into several agreements under which Monsanto
17                continues to manage and assume financial responsibility for certain tort
18                litigation and environmental remediation related to the Chemicals Business.4
19       25.      Monsanto represented in its most recent Form 10-K (for the fiscal year ending
20                August 31, 2016), “Monsanto is involved in environmental remediation and
21                legal proceedings to which Monsanto is party in its own name and proceedings
22
     2
23     See MONSANTO COMPANY’S ANSWER TO THE COMPLAINT AND JURY DEMAND, Town of
     Lexington v. Pharmacia Corp., Solutia, Inc., and Monsanto Company, C.A. No. 12-CV-
24   11645, D. Mass. (October 8, 2013); see also Relationships Among Monsanto Company,
25
     Pharmacia Corporation, Pfizer Inc., and Solutia Inc.,
     http://www.monsanto.com/whoweare/pages/monsanto-relationships-pfizer-solutia.aspx
26   (last accessed February 20, 2014).
     3
       See id.
     4
27     See Monsanto’s Form 8-K (March 24, 2008), and Form 10-Q (June 27, 2008),
     available at http://www.monsanto.com/investors/pages/sec-filings.aspx (last accessed
28   February 20, 2014).
     HOA.102543427.1                               7
                                       COMPLAINT FOR DAMAGES
  Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 8 of 53 Page ID #:8



 1                 to which its former parent, Pharmacia LLC (“Pharmacia”) or its former
 2                 subsidiary, Solutia, Inc. (“Solutia”) is a party but that Monsanto manages and
 3                 for which Monsanto is responsible pursuant to certain indemnification
 4                 agreements. In addition, Monsanto has liabilities established for various product
 5                 claims. With respect to certain of these proceedings, Monsanto has established
 6                 a reserve for the estimated liabilities.” That filing specifies that Monsanto
 7                 maintains a reserve of $545 million for environmental and litigation liabilities.”
 8       26.       Monsanto, Solutia, and Pharmacia are collectively referred to in this Complaint
 9                 as “Defendants.”
10          III.       JURISDICTION AND VENUE
11       27.       This Court has jurisdiction pursuant to 28 U.S.C. §1332 because complete
12                 diversity exists between the Plaintiffs and the Defendants. The Plaintiffs are
13                 located in California, but no Defendant is a citizen of California. Monsanto is
14                 a Delaware corporation with its principal place of business in St. Louis,
15                 Missouri. Solutia is a Delaware corporation with its principal place of business
16                 in St. Louis, Missouri. Pharmacia is a Delaware limited liability company with
17                 its principal place of business in Peapack, New Jersey.
18       28.       Venue is appropriate in this judicial district pursuant to 28 U.S.C. section
19                 1391(a) because a substantial part of the property that is the subject of the action
20                 is situated in this judicial district.
21 / / /

22 / / /

23

24

25          IV.        PLAINTIFFS’ STANDING
26           A. Stormwater Systems, Public Lands, and Land Ownership
27

28
     HOA.102543427.1                                    8
                                          COMPLAINT FOR DAMAGES
  Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 9 of 53 Page ID #:9



 1       29.      Plaintiffs have property rights in stormwater drainage systems, captured
 2                stormwater, and/or many waterbodies in Los Angeles County that are
 3                contaminated with Monsanto’s PCBs.
 4       30.      Plaintiffs' stormwater drainage systems consist of municipal separate storm
 5                sewer systems ("MS4") and non-MS4 components. Plaintiffs' operation of its
 6                MS4 is subject to a Municipal Separate Storm Sewer System Permit (“MS4
 7                Permit”) from the Los Angeles Regional Water Quality Control Board, pursuant
 8                to the National Pollutant Discharge Elimination System under the Clean Water
 9                Act, which includes conditions and requirements for the reduction and
10                management of PCBs. In addition, the County and District are named as
11                responsible parties in several Total Maximum Daily Loads (“TMDLs”) that
12                require Plaintiffs to significantly reduce concentrations of PCBs in designated
13                water bodies or the entry of PCBs into those water bodies.
14       31.      The District encompasses approximately 3,000 square miles, 85 cities and
15                approximately 2.1 million land parcels.       The District’s jurisdiction and
16                infrastructure include drainage infrastructure within incorporated and
17                unincorporated areas in every watershed, including, without limitation, 14
18                major flood control dams and reservoirs, 500 miles of open channel, 2,800 miles
19                of underground storm drain, 23 low flow diversions, 162 debris basins, and an
20                estimated 120,000 catch basins. Below is a map of Plaintiffs’ jurisdiction.
21 / / /

22 / / /

23

24

25

26

27

28
     HOA.102543427.1                              9
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 10 of 53 Page ID #:10



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15                                                                                 32.        The
16                                                                                       District's
17                geographic boundaries include six major watersheds, including Los Angeles
18                River, San Gabriel River, Dominguez Channel & Los Angeles Harbor, South
19                Santa Monica Bay, North Santa Monica Bay, and Santa Clara River
20                Watersheds.
21       33.      The Plaintiffs provide water quality, flood protection, and water conservation
22                services to many millions of people, including access to recreational
23                opportunities at Plaintiffs’ facilities.
24       34.      The County owns and operates streets, gutters, sidewalks, curbs, inlets, and
25                other property, which are components of its MS4, which transport and deliver
26                stormwater to the District’s stormwater drainage system and to water bodies in
27                Los Angeles County. In addition, County owns and/or operates some of the
28
     HOA.102543427.1                                 10
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 11 of 53 Page ID #:11



 1                water bodies in Los Angeles County, including Marina del Rey, the largest man-
 2                made harbor in the country.
 3       35.      Los Angeles County is the most populous county in the United States, with more
 4                that 10 million inhabitants—a population larger than that of 41 individual states.
 5                As the largest non-state level government entity in the United States, it covers
 6                over 4,000 square miles including 88 cities and 140 unincorporated areas.
 7       36.      Monsanto’s PCBs have contaminated and caused injury to County and District
 8                property, including stormwater systems, water bodies, sediment, and other
 9                property.
10       37.      As a result of Monsanto’s PCB presence, the County and District cannot operate
11                its stormwater drainage systems as originally intended and designed and must
12                spend money and resources to prevent Monsanto's PCBs from being transported
13                through the MS4 systems and into water bodies in Los Angeles County.
14       38.      The County and District have incurred and will continue to incur costs to reduce,
15                manage, and remove PCBs from stormwater systems, stormwater, dry weather
16                runoff, and certain water bodies and submerged lands.
17       39.      The County and District also engage in efforts to capture and beneficially use
18                stormwater and dry weather runoff, some of which contain Monsanto’s PCBs,
19                to augment existing water supplies.
20       40.      The County’s and District’s stormwater drainage systems are injured such that
21                the County’s and District’s systems have been and must be further retrofitted
22                and improved in order to prevent or reduce PCBs in stormwater and dry weather
23                runoff from entering water bodies in Los Angeles County through the MS4. The
24                retrofits and improvements required to prevent PCBs from entering water
25                bodies in Los Angeles County have cost and will continue to cost the County
26                and District large sums of money.
27       41.      The County’s and District’s stormwater drainage systems include and will
28                include into the future inlets, outfalls, pipes, drains, catch basins, bioswales,
     HOA.102543427.1                               11
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 12 of 53 Page ID #:12



 1                gutters, streets, channels, basins and other infrastructure and systems, which
 2                must be retrofitted to accommodate for the presence of Monsanto’s PCBs.
 3       42.      The retrofits include but are not limited to new infrastructure construction,
 4                infrastructure renovation, additional street sweeping, additional filtering, new
 5                engineering and design, new source control program development and
 6                management, and other additional retrofits to the current system.
 7       43.      Retrofits to the County and District stormwater drainage systems are required
 8                to prevent further contamination of waterbodies in Los Angeles County by
 9                Monsanto's PCBs.
10       44.      The County and District have adopted Watershed Management Programs
11                ("WMPs") and Enhanced Watershed Management Programs ("EWMPs"), the
12                purposes of which are, in part, to identify projects to reduce stormwater and
13                non-stormwater pollution in the waterbodies in Los Angeles County, including
14                pollution due to PCBs. Examples of retrofits and projects identified in WMPs
15                or EWMPs that address Monsanto’s PCBs include but are not limited to regional
16                multi-benefit stormwater capture projects at Ladera Park, Hasley Canyon Park,
17                Franklin D. Roosevelt Park and the former Strathern Inert Landfill; and green
18                street projects including but not limited to Garfield Avenue and Olympic
19                Boulevard in East Los Angeles.
20       45.      The County’s retrofits include new development of Green Streets, designed to
21                remove, reduce, and manage the presence of Monsanto’s PCBs in the County
22                and District stormwater and dry weather runoff while capturing stormwater and
23                dry weather runoff for beneficial uses to augment existing water supplies.
24       46.      The County has partnered with other agencies to create the Green Streets
25                Implementation Plan for the Dominguez Channel watershed and are currently
26                developing a master plan for green street projects throughout the unincorporated
27                County areas.
28
     HOA.102543427.1                               12
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 13 of 53 Page ID #:13



 1       47.      Currently, sediments and fish tissue within certain waterbodies in Los Angeles
 2                County exceed the sediment and/or fish tissue numeric targets for total
 3                polychlorinated biphenyls ("PCBs") manufactured by Monsanto. As a result,
 4                the County and District have incurred, and will continue to incur, significant
 5                costs including, but not limited to: sampling and analysis of fish tissue, biota,
 6                stormwater, ambient water, and sediment for PCBs; fish tracking;
 7                hydrodynamic and bioaccumulative computer modeling; source control, and
 8                treatment and remediation of stormwater and sediment.
 9       48.      For example, the Puddingstone Reservoir is a 240 acre recreational lake owned
10                and operated by Plaintiffs. Lake activities including fishing, swimming, sailing,
11                jet skiing, and wind surfing. Fishing includes trout, catfish, largemouth bass,
12                bluegill, and carp. The Los Angeles County Department of Public Health has
13                issued fish consumption advisories for Puddingstone Reservoir, a 303(d)
14                impaired water body due to PCBs.
15       49.      As another example, the Los Angeles County Department of Public Health has
16                issued a fish consumption advisory for the lake at Peck Road Water
17                Conservation Park, another 303(d) impaired water body for PCBs.
18       50.      Monsanto’s PCBs have created and will continue to create a public nuisance
19                with respect to Plaintiffs' stormwater drainage system and property within the
20                waterbodies in Los Angeles County, including stormwater and dry weather
21                runoff that flows into impaired bodies of water, and stormwater and dry weather
22                runoff that is captured for beneficial uses to augment existing water supplies,
23                because Monsanto’s PCBs have contaminated the water and sediment and other
24                aspects of the County’s and the District’s stormwater drainage systems.
25 / / /

26            B. AB 2594 Stormwater resources: use of captured water.
27       51.      The Legislature codified the County and District’s property interest in
28                stormwater as a usufructuary right. On August 25, 2016, the California State
     HOA.102543427.1                              13
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 14 of 53 Page ID #:14



 1                Legislature unanimously passed legislation confirming and codifying the use
 2                rights of public entities, such as the County and District, in stormwater.
 3                Assembly Bill 2594 passed in the Senate on August 22, 2016 by a vote of 38-0.
 4                AB 2594 passed in the Assembly on August 25, 2016 by a vote of 78-0.5 Not
 5                one California Senator or Assemblymember voted against AB 2594.
 6       52.      The unanimously passed bill was signed into law by Governor Brown on
 7                September 23, 2016. 6 The Bill adds a new section 10561.7 to the Water Code
 8                to provide that:
 9                    (a) A public entity that captures stormwater from urban areas, in
                  accordance with a stormwater resource plan, before the water reaches a
10                natural channel shall be entitled to use the captured water to the extent that
                  the water augments existing water supplies.
11

12       53.      The Bill’s legislative history explains, “This bill will make clear that public
13                entities can capture urban stormwater… and use it. This will encourage more
14                stormwater capture and will provide additional options to finance stormwater
15                systems.” 7 This right to use has long been recognized as a property right under
16                California law. See, e.g., In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab.
17                Litig., 457 F.Supp.2d 455, 460 (2006), and discussion, infra.
18 / / /

19 / / /

20           C. Water Code section 10560, et seq. “The Stormwater Resource Planning
21                Act”
22       54.      The Water Code confers on the District and the County a right to use
23                stormwater.        Due to ever-increasing population demands, historically
24

25   5
     Id.
     6
26 7 https://www.gov.ca.gov/news.php?id=19559.
     08/23/16- Assembly Floor Analysis, CONCURRENCE IN SENATE
27 AMENDMENTS, Analysis Prepared by: Ryan Ojakian, Dated 08/23/16;
   https://leginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=201520160AB2
28 594
     HOA.102543427.1                               14
                                         COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 15 of 53 Page ID #:15



 1                significant drought conditions, 8 climate change, 9 and the scarcity of water as a
 2                resource in California, stormwater has been recognized as an important resource
 3                for public entities in California.
 4                   In the last decade, as prolonged periods of drought restricted water
                  supplies, California’s attention to stormwater has shifted to how
 5                stormwater could become a water resource opportunity. Cities faced
                  substantial costs for stormwater treatment plants. They started developing
 6                plans for ‘stormwater   capture’ projects to take advantage of the potential
                  for water supply…. 10
 7

 8       55.      Prior to AB 2594, the California State Legislature developed, passed, and
 9                amended The Stormwater Resource Planning Act, addressing stormwater as a
10                resource and conferring use or usufructuary rights on the County and District.11
11                The Act authorizes the County and District to develop a stormwater resource
12                plan, including compliance with stormwater regulations and beneficial capture
13                of stormwater. 12 The Legislature’s findings include the following:13
14                   (b) Improved management of stormwater and dry weather runoff,
                  including capture, treatment, and reuse by using the natural function of
15

16

17   8
       Stormwater and Green Infrastructure: The Next Generation of Los Angeles
18
     Stormwater Infrastructure, Alf W. Brandt, Office of State Assemblymember Anthony
     Rendon, Sacramento, California, American Bar Association, Section of Environment,
19   Energy, and Resources, 23rd Section Fall Meeting, Chicago, Illinois, October 28-31,
     2015.
     9
20     California Water Code section 10560, et seq., “The Stormwater Resource Planning
     Act,” “(d) Historical patterns of precipitation are predicted to change and an increasing
21   amount of California’s water is predicted to fall not as snow in the mountains, but as
22   rain in other areas of the state. This will likely have a profound and transforming effect
     on California’s hydrologic cycle and much of that water will no longer by captured by
23   California’s reservoirs, many of which are located to capture snow melt.”
     10
        Stormwater and Green Infrastructure: The Next Generation of Los Angeles
24   Stormwater Infrastructure, Alf W. Brandt, Office of State Assemblymember Anthony
25
     Rendon, Sacramento, California, American Bar Association, Section of Environment,
     Energy, and Resources, 23rd Section Fall Meeting, Chicago, Illinois, October 28-31,
26   2015.
     11
        California Water Code section 10560, et seq., “The Stormwater Resource Planning
27   Act”
     12
        California Senate Bill (Pavley), Chap. 620 of 2009 Statutes.
28   13
        Water Code section 10561.
     HOA.102543427.1                                   15
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 16 of 53 Page ID #:16



                  soils and plants, can improve water quality, reduce localized flooding, and
 1                increase water supplies for beneficial uses and the environment.
 2                   (e) When properly designed and managed, the capture and use of
                  stormwater and dry weather runoff can contribute significantly to local
 3                water supplies through onsite storage and use, or letting it infiltrate into the
                  ground to recharge groundwater, either onsite or at regional facilities,
 4                thereby increasing supplies of drinking water.
 5                   (g) Stormwater and dry weather runoff can be managed to achieve
                  environmental and societal benefits such as wetland creation and
 6                restoration, riverside habitats, instream flows, and an increase in park and
                  recreation lands, and urban green space.
 7
                     (h) Stormwater and dry weather runoff management through
 8                multiobjective projects can achieve additional benefits, including
                  augmenting recreation opportunities for communities, increased tree
 9                canopy, reduced urban heat island effect, and improved air quality.
10                   (j) The capture and use of stormwater and dry weather runoff is not only
                  one of the most cost-effective sources of new water supplies, it is a supply
11                that can often be provided using significantly less energy than other
                  sources of new water supplies. Id.
12

13        56.     Section 10562 confers usufructuary rights upon the County and District
14                regarding two sources of water—dry weather runoff and stormwater, defined as
15                follows: 14
16                   (a) ‘Dry weather runoff’ means surface waterflow and waterflow in
                  storm drains, flood control channels, or other means of runoff conveyance
17                produced by nonstormwater resulting from irrigation, residential,
                  commercial, and industrial activities.
18
                     (b) ‘Stormwater’ means temporary surface water runoff and drainage
19                generated by immediately preceding storms.
20
          57.     The County and District have adopted plans for beneficial uses of stormwater
21
                  and dry weather runoff ("Water Plans"), including but not limited to the WMPs
22
                  and EWMPs and plans developed pursuant to the Integrated Regional Water
23
                  Management Planning Act, intended to capture stormwater for beneficial uses,
24
                  conserve water resources, and/or improve water quality.
25

26

27

28   14
          CA Water Code section 10561.5.
     HOA.102543427.1                                16
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 17 of 53 Page ID #:17



 1        58.     The Water Plans meet the requirements of Water Code section 10562(b),
 2                including the following:
 3                     (1) Be developed on a watershed basis.
 4                   (2) Identify and prioritize stormwater and dry weather runoff capture
                  projects for implementation in a quantitative manner, using a metrics-
 5                based and integrated evaluation and analysis of multiple benefits to
                  maximize water supply, water quality, flood management, environmental,
 6                and other community benefits within the watershed.
 7                   (3) Provide for multiple benefit project design to maximize water
                  supply, water quality, and environmental and other community benefits.
 8
                    (4) Provide for community participation in plan development and
 9                implementation.
10                   (5) Be consistent with, and assist in, compliance with total maximum
                  daily load (TMDL) implementation plans and applicable national pollutant
11                discharge elimination system (NPDES) permits.
12                     (6) Be consistent with all applicable waste discharge permits.
13                   (7) Upon development, be submitted to any applicable integrated
                  regional water management group. Upon receipt, the integrated regional
14                water management group shall incorporate the stormwater resource plan
                  into its integrated regional water management plan.
15
                     (8) Prioritize the use of lands or easements in public ownership for
16                stormwater and dry weather runoff projects.
17
          59.     The California Legislature does not require that public entities specifically call
18
                  the plan, the development of the plan, or the component parts of the plan a
19
                  “Stormwater Resource Plan,” recognizing that public entities engage in
20
                  stormwater resource management in a multitude of ways. 15 Moreover, the
21
                  Legislature does not require that the plan be constituted in any one singular plan
22
                  at any one time, but rather the Legislature acknowledges that public entities will
23
                  be developing and constantly improving their plans, whose components parts
24
                  may be found in multiple other plans. 16 The plan may be a proposed plan. 17
25

26
     15
27    Water Code section 10562(c).
     16
      Water Code section 10562(c).
28 17 Id.
     HOA.102543427.1                               17
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 18 of 53 Page ID #:18



 1       60.      Water Code section 10562(c) states,
 2                    The proposed or adopted plan shall meet the standards outlined in this
                  section. The plan need not be referred to as a “stormwater resource plan.”
 3                Existing planning documents may be utilized as a functionally equivalent
                  plan, including but not limited to, watershed managements plans,
 4                integrated resource plans, urban water management plans, or similar plans.
                  If a planning document does not meet the standards of this section, a
 5                collection of local and regional plans may constitute a functional
                  equivalent, if the plans collectively meet all of the requirements of this
 6                part.
 7
         61.      The Water Plans meet the requirements of Water Code section 10562(d), which
 8
                  states, “An entity developing a stormwater resource plan shall identify in the
 9
                  plan all of the following:
10
                     (1) Opportunities to augment local water supply through groundwater
11                recharge or storage for beneficial use of stormwater and dry weather
                  runoff.
12
                     (2) Opportunities for source control for both pollution and stormwater
13                and dry weather runoff volume, onsite and local infiltration, and use of
                  stormwater and dry weather runoff.
14
                      (3) Projects to reestablish natural water drainage treatment and
15                infiltration systems, or mimic natural system functions to the maximum
                  extent feasible.
16
                     (4) Opportunities to develop, restore, or enhance habitat and open space
17                through stormwater and dry weather runoff management, including
                  wetlands, riverside habitats, parkways, and parks.
18
                     (5) Opportunities to use existing publicly owned lands and easements,
19                including, but not limited to, parks, public open space, community gardens,
                  farm and agricultural preserves, schoolsites, and government office
20                buildings and complexes, to capture, clean, store, and use stormwater and
                  dry weather runoff rather onsite or offsite.
21
                      (6) Design criteria and best management practices to prevent
22                stormwater and dry weather runoff pollution and increase effective
                  stormwater and dry weather runoff management for new and upgraded
23                infrastructure and residential, commercial, industrial, and public
                  development. These design criteria and best management practices shall
24                accomplish all of the following:
25                          (A) Reduce effective impermeability within a watershed by
                  creating permeable surfaces and directing stormwater and dry weather
26                runoff to permeable surfaces, retention basins, cisterns, and other storage
                  for beneficial use.
27
                            (B) Increase water storage for beneficial use through a variety of
28                onsite storage techniques.
     HOA.102543427.1                              18
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 19 of 53 Page ID #:19



 1                         (C) Increase groundwater supplies through infiltration, where
                  appropriate and feasible.
 2
                            (D) Support low-impact development for new and upgraded
 3                infrastructure and development using low-impact techniques.
 4                   (7) Activities that generate or contribute to the pollution of stormwater
                  or dry weather runoff, or that impair the effective beneficial use of
 5                stormwater or dry weather runoff.
 6                   (8) Projects and programs to ensure the effective implementation of the
                  stormwater resource plan pursuant to this part and achieve multiple
 7                benefits. These projects and programs shall include the development of
                  appropriate decision support tools and the data necessary to use the
 8                decision support tools.
 9                  (9) Ordinances or other mechanisms necessary to ensure the effective
                  implementation of the stormwater resource plan pursuant to this part.
10

11           D. California Water Rights Law
12                a. The State Does Not “Own” the Water in the Traditional Meaning
13        62.     The State of California does not “own” water in the traditional meaning of the
14                word. State of California v. Superior Court (2000) 78 Cal.App.4th 1019, 1030.
15                “In California, the groundwater is not owned by any individual or governmental
16                entity but rather by ‘the people of the State’ for which the ‘State as an entity is
17                the holder of the legal title as trustee for the benefit of the people of the state.’”
18                In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., 457 F.Supp.2d
19                455, 460 (2006) (footnote omitted). 18
20

21   18
       The People of the State make water policy and control water usage. State of
22   California v. Superior Court (2000) 78 Cal.App.4th 1019, 1030. “But the State’s power
     under the Water Code is the power to control and regulate use; such a power is distinct
23   from the concept of ‘ownership’ as used in the Civil Code and in common usage.” Id.
     “‘Ownership of California’s water is vested generally in the state’s residents, but
24   individuals and entities can acquire ‘water rights,’ the right to divert water from its
25
     natural course for public or private use.’” Siskiyou County Farm Bureau v. Department
     of Fish and Wildlife, 237 Cal.App.4th 411, 423 (2015). Thus it is not true that “the
26   State has an ownership interest in the ‘corpus’ of State waters even though individual
     users have usufructuary rights.” Users that have such a right include the County and
27   District. Its interest is correctly viewed as a relative use right fulfilling State
     Constitutional policy, Water Code section 10560, et seq., and AB 2594 regarding
28   beneficial uses of water.
     HOA.102543427.1                                19
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 20 of 53 Page ID #:20



 1                b. Beneficial Use Rights
 2       63.      The County and District have beneficial use rights in the water. State of
 3                California v. Superior Court (2000) 78 Cal.App.4th 1019, 1024. (“[M]odern
 4                water law focuses on the concept of water rights rather than water ownership.
 5                (quoting 1 Waters and Water Rights (1991 ed.) § 4.01, p. 65.)).
 6       64.      When the County and District capture stormwater and dry weather runoff, they
 7                “salvage” or “rescue” the water, and as rescuers have a prior right to it. County
 8                and District of Santa Maria v. Adam (2012) 211 Cal.App.4th 266, 304. The
 9                County's and District’s rescued or developed waters “are essentially new
10                waters,” and the right to use and distribute them belongs to the rescuers. Pomona
11                Land & Water Co. v. San Antonio Water Co. (1908) 152 Cal. 618, 623.
12           E. Usufructuary Rights/Interests Create a Property Interest
13       65.      The County and District have a usufructuary right and property interest in
14                stormwater and dry weather runoff by their beneficial capture and use of
15                stormwater. Fullerton v. State Water Resources Control Board, 90 Cal.App.3d
16                590, 597 (1979).
17       66.      The County and District built and manage an entire stormwater drainage system,
18                including plans and programs designed and intended to capture stormwater for
19                beneficial uses outlined in The Stormwater Resources Planning Act, discussed
20                further below.
21       67.      The County and District’s beneficial capture and use is in line with In re Methyl
22                Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., 457 F.Supp.2d 455, 460
23                (2006), wherein the court explains that usufructuary interests are property
24                interests in California. “[A] usufructuary interest may be acquired and this
25                interest will be deemed to be a ‘possessory property right.’ [footnote omitted].”
26            F. Property Interests Establish Legal Standing
27

28
     HOA.102543427.1                              20
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 21 of 53 Page ID #:21



 1        68.     The County and District have a usufructuary right and need not “own” the
 2                stormwater and dry weather runoff in order to have standing to bring this suit.
 3                The County and District’s usufructuary interest establishes legal standing.19
 4           G. Beneficial Uses of Stormwater as a Resource
 5        69.     The Water Plans identify various stormwater capture and reuse projects,
 6                including but not limited to the Ladera Park Stormwater Enhancement Project
 7                and the Gates Canyon Stormwater Capture Project. Other dammed reservoirs,
 8                such as Puddingstone Reservoir and Peck Park Lake, mentioned above, capture
 9                stormwater and dry weather runoff for beneficial uses including recreation and
10                groundwater recharge.
11        70.     The stormwater capture and reuse projects generally include the retention of
12                stormwater and non-stormwater, treatment of the water to meet water quality
13                standards established by the County's Department of Public Health, and reuse
14                of the water for irrigation or other onsite uses to augment existing water
15                supplies:
16

17

18
     19
19      Orange County Water Dist. v. Arnold Engineering Co., 196 Cal.App.4th 1110, 1125-
     1126, footnote 5 of Orange County Water Dist. reads, “‘[T]he right of property in water
20   is usufructuary, and consists not so much of the fluid itself as the advantage of its use.’
     [Citation.] Hence, the cases do not speak of the ownership of water, but only of the
21   right to its use. (National Audubon Society v. Superior Court (1983) 33 Cal.3d 419, 441,
22   189 Cal.Rptr. 346, 658 P.2d 709.)” Id. at 1127; in Selma Pressure Treating Company,
     Inc. v. Osmose Wood Preserving Company of American, Inc., et al., 221 Cal.App.3d
23   1601 (1990), the court explains a usufructuary interest establishes a property interest,
     and thus legal standing, for public entities in public nuisance cases; in In re Methyl
24   Tertiary Butyl Ether (MTBE) Products Liability Litigation, 676 F.Supp.2d 139, 146, fn.
25
     40 (S.D.N.Y. 2009), the court explains “[b]ecause OCWD has a ‘possessory property
     right, that it alleges has been damaged by defendants’ conduct, neither its negligence
26   nor products liability claims are barred for lack of a cognizable interest.” Id. at 461.
     “OCWD has established a valid usufructuary interest which is independent of the State
27   or the People’s general interest in groundwater. [footnote omitted] Accordingly,
     OCWD may seek damages on its public nuisance claim to the extent that the alleged
28   nuisance has interfered with that right.” Id. at 466.
     HOA.102543427.1                              21
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 22 of 53 Page ID #:22



 1           a. The District provides flood protection and water supply services for over 10
 2                million people. Thousands of residents have access to new recreation
 3                opportunities at Flood Control District facilities within one mile of their homes.
 4           b. DPW, on behalf of the District, and in partnership with USACE, operates a
 5                network of dams and major waterways throughout the Los Angeles Area,
 6                referred to at the Los Angeles County Drainage Area. DPW, on behalf of the
 7                District, and in partnership with USACE, operates a network of dams and major
 8                waterways throughout Los Angeles County, provides flood risk management
 9                and water conservation to approximately 10 million people and 2.1 million
10                parcels valued at over $1 trillion.
11        71.     The Water Plans satisfy the elements of a Stormwater Resources Plan (SWRP)
12                in accordance with section 10560, et seq.
13                The Water Plans support the County’s and the District’s use rights in stormwater
14                because the component parts meet the requirements of the Stormwater
15                Resources Planning Act and AB 2594.
16        72.     First, the Water Plans are developed on a watershed or sub-watershed basis.20
17                This is self-evident based on the Watershed Management Plans (WMPs),
18                Watershed Management Groups (WMGs) and their corresponding Enhanced
19                Watershed Management Programs (EWMPs).
20 / / /

21

22

23

24

25

26

27

28   20
          Water Code section 10562(b)(1).
     HOA.102543427.1                               22
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 23 of 53 Page ID #:23



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     HOA.102543427.1                   23
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 24 of 53 Page ID #:24



 1        73.     Second, the Water Plans identify activities that generate or contribute to the
 2                pollution of storm water or dry whether runoff, or that impair the effective
 3                beneficial uses of storm water or dry weather runoff. 21
 4        74.     Third, the Water Plans are consistent with and assist in compliance with total
 5                maximum daily load implementation plans and applicable national pollutant
 6                discharge elimination system permits. 22
 7        75.     Fourth, the Water Plans identify applicable permits and describe how their
 8                actions meet applicable waste discharge permit requirements.23
 9        76.     Fifth, the County and the District consult with local agencies and governmental
10                organizations in planning and development. 24
11        77.     Sixth, the Water Plans provide for community participation in planning and
12                development. 25
13        78.     Seventh, the Water Plans use an integrated metrics-based analysis to
14                demonstrate that the Plan’s proposed storm water and dry weather capture
15                projects and programs will satisfy identified water management objectives and
16                multiple benefits. 26
17        79.     Eighth, the Water Plans identify opportunities to augment local water supply
18                through groundwater recharge or storage for beneficial use of storm water and
19                dry weather runoff.27
20        80.     Ninth, the Water Plans identify opportunities for source control for both
21                pollution and dry weather runoff volume, onsite and local infiltration, and use
22                of storm water and dry weather runoff. 28
23

24   21
        Water Code section 10562(d)(7).
     22
25
        Water Code section 10562(b)(5).
     23
        Water Code section 10562(b)(6).
     24
26      Water Code section 10565(a).
     25
        Water Code section 10562(b)(4).
     26
27      Water Code section 10562(b)(2) and (3).
     27
        Water Code section 10562(d)(1).
28   28
        Water Code section 10562(d)(2).
     HOA.102543427.1                              24
                                          COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 25 of 53 Page ID #:25



 1        81.     Tenth, the Water Plans identify projects that reestablish natural water drainage
 2                treatment and infiltration systems, or mimic natural system functions to the
 3                maximum extent feasible.29
 4        82.     Eleventh, the Water Plans identify opportunities to develop, restore, or enhance,
 5                habitat and open space through storm water and dry weather runoff
 6                management, including wetlands, riverside habitats, parkways, and parks. 30
 7        83.     Twelfth, the Water Plans identify opportunities to use existing publicly owned
 8                lands and easements, including, but not limited to, parks, public open space,
 9                community gardens, farm and agricultural preserves, school sites, and
10                government office buildings and complexes, to capture, clean, store, and use
11                storm water and dry weather runoff either onsite or offsite. 31
12        84.     Thirteenth, the Water Plans identify design criteria and best management
13                practices to prevent storm water and dry weather runoff pollution and increase
14                effective storm water and dry weather runoff management for new and upgraded
15                infrastructure and residential, commercial, industrial, and public development.32
16        85.     Fourteenth, the Water Plans use appropriate quantitative methods for
17                prioritization of projects, including metrics-based and integrated evaluation and
18                analysis of multiple benefits to maximize water supply, water quality, flood
19                management, environmental, and other community benefits within the
20                watershed.33
21 / / /

22 / / /

23

24

25
     29
26    Water Code section 10562(d)(3).
     30
      Water Code section 10562(d)(4).
   31
27    Water Code sections 10562(d)(5) and 10562(b)(8).
   32
      Water Code section 10562(d)(6).
28 33 Water Code section 10562(b)(2).
     HOA.102543427.1                               25
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 26 of 53 Page ID #:26



 1        86.     Fifteenth, the County and the District plan projects and programs to ensure the
 2                effective implementation of the storm water resource plan that achieve multiple
 3                benefits. 34
 4           H. SB 859 Public Trust Lands and Public Nuisance
 5        87.     Both houses of the California Legislature passed SB 859 on August 31, 2016.35
 6                On September 14, 2016, Governor Brown signed SB 859 into law. 36
 7        88.     SB 859 expressly confirms and codifies the right of public lands trustees to bring
 8                civil actions, including public nuisance actions, to preserve and protect those
 9                public lands. 37
10        89.     SB 859 states in pertinent part,
11                   “SEC. 11. Section 6009.1 of the Public Resources Code is amended to
                  read:
12                   6009.1. The Legislature finds and declares all of the following:
                     (b) [A] grantee of public trust lands, including tidelands and submerged
13                lands, acts as a trustee, with the granted tidelands and submerged lands as
                  the corpus of the trust.”
14                   (c) A grantee may fulfill its fiduciary duties as trustee by determining
                  the application of each of the following duties, all of which are applicable
15                under common trust principles:
                     (11) The duty to take reasonable steps to enforce claims that are part of
16                the trust property.
                     (e) Notwithstanding any other law, and in addition to any other rights
17                and capacities of a trustee to act under law, a trustee of public trust lands
                  shall have the right to bring any action related to its granted public trust
18                lands, including an action to abate a public nuisance, as a representative of
                  the beneficiaries.”
19

20        90.     The County is a trustee of and hold in trust certain public lands, waters, and
21                submerged and submersible lands, which are impaired due to Monsanto’s PCBs.
22 / / /

23           I. County and District Owned Properties
24

25   34
          Water Code section 10562(d)(8).
     35
26
   http://leginfo.legislature.ca.gov/faces/billVotesClient.xhtml?bill_id=201520160SB859.
27 At the time of this filing, SB 859 awaits the signature of Governor Brown.
   36
      https://www.gov.ca.gov/news.php?id=19537
28 37 http://leginfo.legislature.ca.gov/faces/billTextClient.xhtml?bill_id=201520160SB859.
     HOA.102543427.1                                 26
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 27 of 53 Page ID #:27



 1       91.      The County and District also own properties and submerged lands contaminated
 2                with Monsanto’s PCBs. As one such example, the County owns Marina Del
 3                Rey, which provides invaluable public recreational opportunities.
 4       92.      Marina Del Rey is an 804-acre site (403 water, 401 land), 2,340 feet of off-shore
 5                breakwater, 2 miles of main channel (1,000 feet wide), 6.7 miles of side basins
 6                (600 feet wide), 7.5 miles of concrete bulkhead, and 6 miles of landscaped
 7                roadways.
 8

 9

10

11

12

13

14

15

16       93.      In addition to Marina Del Rey, the County owns Magic Johnson Park Lake, the
17                use of which is impaired due to PCBs. At Magic Johnson Park, fish caught in
18                the lake were determined to have elevated levels of PCBs in fish tissue samples
19                and as a result, a public health advisory was issued for residents not to consume
20                the fish caught in the lake.
21       94.      Similarly, the District owns at least two recreational water bodies –
22                Puddingstone Reservoir and Peck Park Lake – which are also contaminated with
23                PCBs. The fish caught in both of these water bodies were determined to have
24                elevated levels of PCB in fish tissue samples and as a result, a public health
25                advisory was issued for residents not to consume the fish caught in the lake and
26                reservoir
27 / / /

28          V.         FACTUAL ALLEGATIONS
     HOA.102543427.1                              27
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 28 of 53 Page ID #:28



 1           A. PCBs are Toxic Chemicals that Cause Environmental Contamination.
 2        95.     Polychlorinated biphenyls, or “PCBs,” are molecules comprised of chlorine
 3                atoms attached to a double carbon-hydrogen ring (a “biphenyl” ring). A “PCB
 4                congener” is any single, unique chemical compound in the PCB category. Over
 5                two hundred congeners have been identified. 38
 6        96.     PCBs were generally manufactured as mixtures of congeners.                  From
 7                approximately 1935 to 1979, Monsanto Company was the only manufacturer in
 8                the United States that intentionally produced PCBs for commercial use. 39 The
 9                most common trade name for PCBs in the United States was “Aroclor,” which
10                was trademarked by Old Monsanto.
11        97.     Monsanto’s commercially-produced PCBs were used in a wide range of
12                industrial applications in the United States including electrical equipment such
13                as transformers, motor start capacitors, and lighting ballasts. In addition, PCBs
14                were incorporated into a variety of products such as caulks, paints, and sealants.
15        98.     As used in this Complaint, the terms “PCB,” “PCBs,” “PCB-containing
16                products,” and “PCB products” refer to products containing polychlorinated
17                biphenyl congener(s) manufactured for placement into trade or commerce,
18                including any product that forms a component part of or that is subsequently
19                incorporated into another product.
20        99.     PCBs easily migrate out of their original source material or enclosure and
21                contaminate nearby surfaces, air, water, soil, and other materials. For example,
22                PCB compounds volatilize out of building materials (such as caulk) into
23

24   38
        Table of PCB Congeners, available at
25
     http://www.epa.gov/epawaste/hazard/tsd/pcbs/pubs/congeners.htm (last accessed
     February 20, 2014).
     39
26      See 116 Cong. Record 11695, 91st Congress, (April 14, 1970) (“Insofar as the
     Monsanto Co., the sole manufacturer of PCB’s is concerned . . . .”); 121 Cong. Record
27   33879, 94th Congress, (October 23, 1975) (“The sole U.S. producer, Monsanto Co. . . .
     .”). See also MONS 058730-058752 at 058733 (identifying other producers as “all ex-
28   USA.”).
     HOA.102543427.1                               28
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 29 of 53 Page ID #:29



 1                surrounding materials such as masonry, wood, drywall, and soil, thereby
 2                causing damage to those surrounding materials. PCBs can also escape from
 3                totally-enclosed materials (such as light ballasts) and similarly contaminate and
 4                damage surrounding materials.
 5        100.    PCBs present serious risks to the health of humans, wildlife, and the
 6                environment.
 7        101.    Humans may be exposed to PCBs through ingestion, inhalation, and dermal
 8                contact. Individuals may inhale PCBs that are emitted into the air. They may
 9                also ingest PCBs that are emitted into air and settle onto surfaces that come into
10                contact with food or drinks. And they may absorb PCBs from physical contact
11                with PCBs or PCB-containing materials.
12        102.    The EPA has determined that Monsanto’s PCBs are probable human
13                carcinogens. In 1996, EPA reassessed PCB carcinogenicity, based on data
                                                                          40
14                related to Aroclors 1016, 1242, 1254, and 1260.              The EPA’s cancer
15                reassessment was peer reviewed by 15 experts on PCBs, including scientists
16                from government, academia and industry, all of whom agreed that PCBs are
17                probable human carcinogens.
18        103.    In addition, the EPA concluded that PCBs are associated with serious non-
19                cancer health effects. From extensive studies of animals and primates using
20                environmentally relevant doses, EPA has found evidence that PCBs exert
21                significant toxic effects, including effects on the immune system, the
22                reproductive system, the nervous system, and the endocrine system.
23        104.    PCBs affect the immune system by causing a significant decrease in the size of
24                the thymus gland, lowered immune response, and decreased resistance to
25

26   40
     EPA, PCBs: Cancer Dose-Response Assessment and Application to Environmental
27 Mixtures, EPA/600/P-96/001F (September 1996), available at
   http://www.epa.gov/epawaste/hazard/tsd/pcbs/pubs/pcb.pdf (last accessed May 5,
28 2014).
     HOA.102543427.1                               29
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 30 of 53 Page ID #:30



 1                viruses and other infections. The animal studies were not able to identify a level
 2                of PCB exposure that did not affect the immune system. Human studies
 3                confirmed immune system suppression.
 4     105.       Studies of reproductive effects in human populations exposed to PCBs show
 5                decreased birth weight and a significant decrease in gestational age with
 6                increasing exposures to PCBs. Animal studies have shown that PCB exposures
 7                reduce birth weight, conception rates, live birth rates, and reduced sperm counts.
 8     106.       Human and animal studies confirm that PCB exposure causes persistent and
 9                significant deficits in neurological development, affecting visual recognition,
10                short-term memory, and learning. Some of these studies were conducted using
11                the types of PCBs most commonly found in human breast milk.
12     107.       PCBs may also disrupt the normal function of the endocrine system. PCBs have
13                been shown to affect thyroid hormone levels in both animals and humans. In
14                animals, decreased thyroid hormone levels have resulted in developmental
15                deficits, including deficits in hearing. PCB exposures have also been associated
16                with changes in thyroid hormone levels in infants in studies conducted in the
17                Netherlands and Japan.
18     108.       PCBs have been associated with other health effects including elevated blood
19                pressure, serum triglyceride, and serum cholesterol in humans; dermal and
20                ocular effects in monkeys and humans; and liver toxicity in rodents.
21     109.       Children may be affected to a greater extent than adults. The Agency for Toxic
22                Substances and Disease Registry explained:         “Younger children may be
23                particularly vulnerable to PCBs because, compared to adults, they are growing
24                more rapidly and generally have lower and distinct profiles of biotransformation
25

26

27

28
     HOA.102543427.1                               30
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 31 of 53 Page ID #:31



 1                enzymes, as well as much smaller fat deposits for sequestering the lipophilic
 2                PCBs.”41
 3        110.    PCBs are known to be toxic to a number of aquatic species and wildlife
 4                including fish, marine mammals, reptiles, amphibians, and birds. Exposure is
 5                associated with death, compromised immune system function, adverse effects
 6                on reproduction, development, and endocrine function. PCB exposure affects
 7                liver function, the digestive system, and nervous systems and can promote
 8                cancer in a number of animal species. The presence of PCBs can cause changes
 9                in community and ecosystem structure and function.42
10           B. Monsanto Has Long Known of PCBs’ Toxicity.
11        111.    Monsanto was well aware of scientific literature published in the 1930s that
12                established that inhalation in industrial settings resulted in toxic systemic
13                effects. 43
14        112.    An October 11, 1937, Monsanto memorandum advises that “Experimental work
15                in animals shows that prolonged exposure to Aroclor vapors evolved at high
16                temperatures or by repeated oral ingestion will lead to systemic toxic effects.
17                Repeated bodily contact with the liquid Aroclors may lead to an acne-form skin
18                eruption.”44
19        113.    A September 20, 1955, memo from Monsanto employee Emmet Kelly set out
20                Monsanto’s position with respect to PCB toxicity: “We know Aroclors are toxic
21                but the actual limit has not been precisely defined. It does not make too much
22                difference, it seems to me, because our main worry is what will happen if an
23

24   41
        Agency for Toxic Substances and Disease Registry, Toxicological Profile for
25
     Polychlorinated Biphenyls (PCBs), (November 2000), at 405, available at
     www.atsdr.cdc.gov (last accessed May 1, 2014).
     42
26      See EPA, Understanding PCB Risks, available at
     http://www.epa.gov/housatonic/understandingpcbrisks.html#WildlifeEcologicalRiskAss
27   essment (last accessed March 5, 2015).
     43
        See MONS 061332, MONS 095196-7, JDGFOX00000037-63.
28   44
        MONS 061332.
     HOA.102543427.1                             31
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 32 of 53 Page ID #:32



 1                individual develops [sic] any type of liver disease and gives a history of Aroclor
 2                exposure. I am sure the juries would not pay a great deal of attention to
 3                [maximum allowable concentrates].” 45
 4        114.    On November 14, 1955, Monsanto’s Medical Department provided an opinion
 5                that workers should not be allowed to eat lunch in the Aroclor department:
 6
                  It has long been the opinion of the Medical Department that eating
 7                in process departments is a potentially hazardous procedure that
                  could lead to serious difficulties. While the Aroclors are not
 8                particularly hazardous from our own experience, this is a difficult
                  problem to define because early literature work claimed that
 9                chlorinated46biphenyls were quite toxic materials by ingestion or
                  inhalation.
10

11        115.    On January 21, 1957, Emmet Kelly reported that after conducting its own tests,
12                the U.S. Navy decided against using Monsanto’s Aroclors: “No matter how we
13                discussed the situation, it was impossible to change their thinking that Pydraul
14                150 is just too toxic for use in a submarine.” 47
15        116.    In 1966, Kelly reviewed a presentation by Swedish researcher Soren Jensen,
16                who stated that PCBs “appeared to be the most injurious chlorinated compounds
17                of all tested.”48 Jensen refers to a 1939 study associating PCBs with the deaths
18                of three young workers and concluding that “pregnant women and persons who
19                have at any time had any liver disease are particularly susceptible.”49 Kelly
20                does not dispute any of Jensen’s remarks, noting only, “As far as the section on
21                toxicology is concerned, it is true that chloracne and liver trouble can result from
22                large doses.”50
23

24
     45
25
      MONS 095196-7.
     46
      Monsanto Chemical Company, Memorandum to H.B. Patrick, November 14, 1955
26 (no  Bates number).
   47
      MONS 095640.
27 48 See JDGFOX00000037-63.
   49
      Id. at JDGFOX00000039.
28 50 Id. at JDGFOX00000037.
     HOA.102543427.1                               32
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 33 of 53 Page ID #:33



 1           C. Monsanto Has Long Known that PCBs Were “Global Contaminants”
 2                Causing Harm to Animals and Fish.
 3        117.    In the same general time frame, Monsanto became aware that PCBs were
 4                causing widespread contamination of the environment, far beyond the areas of
 5                its use.51
 6        118.    Monsanto’s Medical Director reviewed an article by Swedish researcher Soren
 7                Jensen, who reported the detection of PCBs in the tissues of fish and wildlife in
 8                Sweden. 52 The report noted that PCBs were also detected in the air over London
 9                and Hamburg and found in seals caught off the coast of Scotland. Jensen
10                concluded that PCBs can “be presumed to be widespread throughout the
11                world.”53
12        119.    A December 1968 article by Richard Risebrough identified chlorinated
13                hydrocarbons (which include PCBs) as “the most abundant synthetic pollutants
14                present in the global environment.” 54 The article reported finding significant
15                concentrations of PCBs in the bodies and eggs of peregrine falcons and 34 other
16                bird species. The report linked PCBs to the rapid decline in peregrine falcon
17                populations in the United States.
18        120.    Despite growing evidence of PCBs’ infiltration of every level of the global
19                ecology, Monsanto remained steadfast in its production of Aroclors and other
20                PCBs.
21        121.    On March 6, 1969, Monsanto employee W. M. Richard wrote a memorandum
22                discussing Risebrough’s article that criticized PCBs as a “toxic substance”,
23

24
     51
25
      See MONSFOX00003427; MONS 030483-030486; R.W. Risebrough,
   Polychlorinated Biphenls in the Global Ecosystem, Nature, Vol. 220 (December 14,
26 1968).
   52
      New Scientist (December 15, 1986), MONSFOX00003427.
   53
27    Id.
   54
      R.W. Risebrough, Polychlorinated Biphenls in the Global Ecosystem, Nature, Vol.
28 220 (December 14, 1968).
     HOA.102543427.1                              33
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 34 of 53 Page ID #:34



 1                “widely spread by air-water; therefore, an uncontrollable pollutant . . . causing
 2                extinction of peregrine falcon … [and] endangering man himself.” 55 Richard
 3                explained that Monsanto could take steps to reduce PCB releases from its own
 4                plants but cautioned, “It will be still more difficult to control other end uses such
 5                as cutting oils, adhesives, plastics, and NCR paper.           In this applications
 6                exposure to consumers is greater and the disposal problem becomes complex.”56
 7        122.    On September 9, 1969, Monsanto employee W.R. Richard wrote an interoffice
 8                memo titled “Defense of Aroclor.”57 He acknowledged the role of Aroclor in
 9                water pollution: “Aroclor product is refractive, will settle out on solids –
10                sewerage sludge – river bottoms, and apparently has a long life.” He noted that
11                Aroclors 1254 and 1260 had been found along the Gulf Coast of Florida causing
12                a problem with shrimp; in San Francisco Bay, where it was reported to thin egg
13                shells in birds; and in the Great Lakes. Richard advised that the company could
14                not defend itself against all criticism: “We can’t defend vs. everything. Some
15                animals or fish or insects will be harmed. Aroclor degradation rate will be slow.
16                Tough to defend against. Higher chlorination compounds will be worse [than]
17                lower chlorine compounds. Therefore we will have to restrict uses and clean-
18                up as much as we can, starting immediately.” 58
19        123.    On January 29, 1970, Elmer Wheeler of the Medical Department circulated
20                laboratory reports discussing results of animal studies.          He noted: “Our
21                interpretation is that the PCB’s are exhibiting a greater degree of toxicity in this
22                chronic study than we had anticipated. Secondly, although there are variations
23                depending on species of animals, the PCB’s are about the same as DDT in
24                mammals.” 59
25
     55
26    MONS 096509-096511.
     56
      Id.
   57
27    DSW 014256-014263.
   58
      Id.
28 59 MONS 098480.
     HOA.102543427.1                                34
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 35 of 53 Page ID #:35



 1        124.    Monsanto expressed a desire to keep profiting from PCBs despite the
 2                environmental havoc in a PCB Presentation to Corporate Development
 3                Committee. The report suggests possible reactions to the contamination issue.
 4                It considered that doing nothing was “unacceptable from a legal, moral, and
 5                customer public relations and company policy viewpoint.” But the option of
 6                going out of the Aroclor business was also considered unacceptable: “there is
 7                too much customer/market need and selfishly too much Monsanto profit to go
 8                out.”60
 9        125.    The Aroclor Ad Hoc Committee at Monsanto held its first meeting on
10                September 5, 1969. The committee’s objectives were to continue sales and
11                profits of Aroclors in light of the fact that PCB “may be a global contaminant.”61
12                The meeting minutes acknowledge that PCB has been found in fish, oysters,
13                shrimp, birds, along coastlines of industrialized areas such as Great Britain,
14                Sweden, Rhine River, low countries, Lake Michigan, Pensacola Bay, and in
15                Western wildlife. Moreover, the committee implicated the normal use of PCB-
16                containing products as the cause of the problem: “In one application alone
17                (highway paints), one million lbs/year are used. Through abrasion and leaching
18                we can assume that nearly all of this Aroclor winds up in the environment.” 62
19        126.    A month later, on October 2, 1969, the Committee reported extensive
20                environmental contamination.      The U.S. Department of Interior, Fish and
21                Wildlife found PCB residues in dead eagles and marine birds. Similarly, the
22                Bureau of Commercial Fisheries reported finding PCBs in the river below
23                Monsanto’s Pensacola plant.      The U.S. Food and Drug Administration had
24                discovered PCBs in milk supplies.
25

26
     60
27    MONS 058737.
     61
      MONS 030483-030486.
28 62 MONS 030485.
     HOA.102543427.1                               35
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 36 of 53 Page ID #:36



 1        127.    The Committee advised that Monsanto could not protect the environment from
 2                Aroclors as “global” contaminants but could protect the continued manufacture
 3                and sale of Aroclors (highlight added): 63
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15        128.    Monsanto’s desire to protect Aroclor sales rather than the environment is
16                reflected in the Committee’s stated objectives:
17
             1. Protect continues sales and profits of Aroclors;
18           2. Permit continued development of new uses and sales, and
             3. Protect the image of the Organic Division and the Corporation as members of
19              the business community recognizing their responsibilities to prevent and/or con-
                trol contamination of the global ecosystem. 64
20
          129.    In 1969, Monsanto’s internal documents show they knew their products would
21
                  contaminate the environment with PCBs, and Monsanto understood the
22
                  foreseeable fate and transport, including “water contamination… for a lengthy
23
                  period by leaching from the contaminated mud” (highlight added):
24

25

26

27
     63
          DSW 014612-014624, at 014615.
28   64
          Id.
     HOA.102543427.1                               36
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 37 of 53 Page ID #:37



 1

 2

 3

 4

 5

 6

 7        130.    Monsanto also knew how PCBs would foreseeably migrate from their PCB-
 8                containing products and wind up in the environment, as evidenced by internal
 9                Monsanto documents (highlight added):
10

11

12

13

14

15        131.    An interoffice memorandum circulated on February 16, 1970, provided talking
16                points for discussions with customers in response to Monsanto’s decision to
17                eliminate Aroclors 1254 and 1260: “We (your customer and Monsanto) are not
18                interested in using a product which may present a problem to our environment.”
19                Nevertheless, the memo acknowledges that Monsanto “can’t afford to lose one
20                dollar of business.” To that end, it says, “We want to avoid any situation where
21                a customer wants to return fluid. . . . We would prefer that the customer use up
22                his current inventory and purchase [new products] when available. He will then
23                top off with the new fluid and eventually all Aroclor 1254 and Aroclor 1260
24                will be out of his system. We don’t want to take fluid back.” 65
25

26

27

28   65
          MONS 100123-100124.
     HOA.102543427.1                              37
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 38 of 53 Page ID #:38



 1        132.    In 1970, the year after Monsanto formed the Ad Hoc Committee, and despite
 2                Monsanto’s knowledge of the global reach of PCB contamination, PCB
 3                production in the United States peaked at 85 million pounds.
 4        133.    Growing awareness of the ubiquitous nature of PCBs led the United States to
 5                conduct an investigation of health and environmental effects and contamination
 6                of food and other products. An interdepartmental task force concluded in May
 7                1972 that PCBs were highly persistent, could bioaccumulate to relatively high
 8                levels, and could have serious adverse health effects on human health.66
 9        134.    After that report, environmental sampling and studies indicated that PCBs were
10                a “more serious and continuing environmental and health threat than had been
11                originally realized.”67 To address these concerns, EPA undertook a study to
12                assess PCB levels in the environment on a national basis. That study revealed
13                widespread occurrence of PCBs in bottom sediments in several states, including
14                California; in fish and birds; in lakes and rivers; in the Atlantic Ocean, the
15                Pacific Ocean, and the Gulf of Mexico; in sewage treatment facilities; in a
16                variety of foods including milk, poultry, eggs, fish, meat, and grains; and in
17                human tissues, blood, hair, and milk. 68
18        135.    EPA’s study noted the particular burden on California. “PCBs have become a
19                significant component of the marine food webs of southern California,” were
20                found in sediments in the Santa Barbara Basin, and were found in high levels in
21                the San Francisco Bay. 69
22        136.    At the same time, Monsanto was promoting the use and sale of Aroclor and
23                other PCB compounds. In a 1960 brochure, Monsanto promotes the use of
24                Aroclors in transformers and capacitors, utility transmission lines, home
25

26   66
      EPA, Review of PCB Levels in the Environment, EPA-560/7-76-001 (January 1976).
     67
27    Id. at 1.
   68
      Id., passim.
28 69 Id.
     HOA.102543427.1                               38
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 39 of 53 Page ID #:39



 1                appliances, electric motors, fluorescent light ballasts, wire or cable coatings,
 2                impregnants for insulation, dielectric sealants, chemical processing vessels,
 3                food cookers, potato chip fryers, drying ovens, thermostats, furnaces, and
 4                vacuum diffusion pumps. Aroclors could also be used, the brochure advertised,
 5                as a component of automotive transmission oil; insecticides; natural waxes used
 6                in dental casting, aircraft parts, and jewelry; abrasives; specialized lubricants;
 7                industrial cutting oils; adhesives; moisture-proof coatings; printing inks; papers;
 8                mastics; sealant; caulking compounds; tack coatings; plasticizers; resin; asphalt;
 9                paints, varnishes, and lacquers; masonry coatings for swimming pools, stucco
10                homes, and highway paints;        protective and decorative coatings for steel
11                structures, railway tank and gondola cars; wood and metal maritime equipment;
12                and coatings for chemical plants, boats, and highway marking. 70
13        137.    A 1961 brochure explains that Monsanto’s Aroclors are being used in “lacquers
14                for women’s shoes,” as “a wax for the flame proofing of Christmas trees,” as
15                “floor wax,” as an adhesive for bookbinding, leather, and shoes, and as invisible
16                marking ink used to make chenille rugs and spreads. 71
17        138.    Thus, by February 1961, at the latest, Monsanto knew that its Aroclors were
18                being used in a variety of industrial, commercial, household, and consumer
19                goods.    Moreover, Monsanto affirmatively encouraged these uses by
20                encouraging salesmen to market products for these and other applications.
21 / / /

22        139.    A few years later, in 1970, Monsanto tried to distance itself from the variety of
23                applications of Aroclors that it proudly espoused a few years before. In a press
24                release, the company claimed: “ ‘What should be emphasized . . . is that PCB
25                was developed over 40 years ago primarily for use as a coolant in electrical
26

27
     70
          The Aroclor Compounds (hand dated May 1960), 0509822- 66.
28   71
          Plasticizer Patter (February 1961), 0627503-21.
     HOA.102543427.1                               39
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 40 of 53 Page ID #:40



 1                transformers and capacitors. It is also used in commercial heating and cooling
 2                systems. It is not a ‘household’ item.” 72
 3           D. Monsanto Concealed the Nature of PCBs from Governmental Entities.
 4        140.    While the scientific community and Monsanto knew that PCBs were toxic and
 5                becoming a global contaminant, Monsanto repeatedly misrepresented these
 6                facts, telling governmental entities the exact opposite — that the compounds
 7                were not toxic and that the company would not expect to find PCBs in the
 8                environment in a widespread manner. 73
 9        141.    In a March 24, 1969 letter to Los Angeles County Air Pollution Control District,
10                Monsanto advised that the Aroclor compounds “are not particularly toxic by
11                oral ingestion or skin absorption.”74 Addressing reports of PCBs found along
12                the West Coast, Monsanto claimed ignorance as to their origin, explaining that
13                “very little [Aroclor] would normally be expected either in the air or in the liquid
14                discharges from a using industry.” 75 A similar letter to the Regional Water
15                Quality Control Board explained that PCBs are associated with “no special
16                health problems” and “no problems associated with the environment.” 76
17        142.    In May, 1969, Monsanto employee Elmer Wheeler spoke with a representative
18                of the National Air Pollution Control Administration, who promised to relay to
19                Congress the message that Monsanto “cannot conceive how the PCBs can be
20                getting into the environment in a widespread fashion.”77
21        143.    Monsanto delivered the same message to the New Jersey Department of
22                Conservation in July, 1969, claiming first, “Based on available data,
23

24
     72
25
      See Press release (July 16, 1970), MCL000647-50 at MCL000648.
     73
      See notes 42-46, infra (letters to governmental agencies).
   74
26    Letter from Monsanto to Los Angeles County Air Pollution Control District (March
   24, 1969).
27 75 Id.
   76
      Letter from Monsanto to State of California Resources Agency (March 27, 1969).
28 77 Monsanto Memorandum to W.R. Richard (May 26, 1969).
     HOA.102543427.1                               40
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 41 of 53 Page ID #:41



 1                manufacturing and use experience, we do not believe the PCBs to be seriously
 2                toxic.” 78 The letter then reiterates Monsanto’s position regarding environmental
 3                contamination: “We are unable at this time to conceive of how the PCBs can
 4                become wide spread in the environment. It is certain that no applications to our
 5                knowledge have been made where the PCBs would be broadcast in the same
 6                fashion as the chlorinated hydrocarbon pesticides have been.” 79
 7           E. Monsanto Instructed Customers to Improperly Dispose of PCBs
 8        144.    Initially, Monsanto instructed its customers to dispose of PCB containing wastes
 9                in local landfills, knowing that landfills were not suitable for PCB-contaminated
10                waste. Monsanto had determined that the only effective method of disposing of
11                PCBs was high temperature incineration, which was not commercially available
12                to it or its customers, and it had constructed an incinerator for the disposal of its
13                own liquid PCB wastes. However, as Monsanto employee William Papageorge
14                explained in his 1975 testimony before the Wisconsin Department of Natural
15                Resources, Monsanto instructed its customers to dispose of solid PCB
16                contaminated wastes in landfills: “lacking that resource [a commercial
17                incinerator], we have to reluctantly suggest, because we don’t have a better
18                answer, that they find a well operated, properly operated landfill and dispose of
19                the material in that fashion.”80
20           F. Monsanto’s PCBs Create a Continuing Tort
21        145.     Monsanto’s wrongful conduct has created an environmental problem whereby
22                PCBs continue to emanate out of Monsanto’s PCB-containing products, causing
23                new deposits of toxic PCBs in the waterbodies of Los Angeles County,
24

25

26   78
      Letter from Monsanto to Department of Conservation and Economic Development
27 (July 23, 1969).
   79
      Id.
28 80 Transcript from Hearing before Wisconsin Department of Natural Resources, 1975.
     HOA.102543427.1                                 41
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 42 of 53 Page ID #:42



 1                including those owned by District and the County, creating new, continuous,
 2                and ongoing contamination.
 3       146.     Monsanto PCBs continue to volatilize, vaporize, leach, and leak from
 4                Monsanto’s PCB-containing products and their intended applications as
 5                described above on a daily basis. These Monsanto PCB chemicals can enter
 6                into the environment, streets, roadways, sidewalks, parks, gutters, storm inlets,
 7                and storm drains, and the waterbodies of Los Angeles County, including those
 8                owned by District and the County, on a daily basis.
 9       147.     New PCBs contaminate District and County water bodies and facilities on a
10                daily basis.
11       148.     Monsanto’s PCBs, emanating from Monsanto’s PCB-containing products, will
12                continue to contaminate District and County water bodies, storm water, and
13                facilities on a daily basis in the future and for years to come if efforts are not
14                made to reduce, remove, and avoid the presence of Monsanto's PCBs.
15                                   FIRST CAUSE OF ACTION
16                                        PUBLIC NUISANCE
17       149.     Plaintiffs reallege and reaffirm each and every allegation set forth in all
18                preceding paragraphs as if fully restated in this count.
19       150.     Monsanto manufactured, distributed, marketed, and promoted PCBs in a
20                manner that created or participated in creating a public nuisance that is harmful
21                to health and obstructs the free use of the stormwater and waterbodies of Los
22                Angeles County owned by County and District.
23 / / /

24 / /

25       151.     The presence of PCBs interferes with the comfortable enjoyment of the
26                waterbodies of Los Angeles County for customary uses for fishing, swimming,
27                and other water activities.
28
     HOA.102543427.1                               42
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 43 of 53 Page ID #:43



 1     152.       The presence of PCBs interferes with the free use of the waterbodies of Los
 2                Angeles County for the promotion of commerce, navigation, and fisheries.
 3     153.       The presence of PCBs interferes with the free use of the waterbodies of Los
 4                Angeles County for ecological preservation and habitat restoration.
 5     154.       The presence of PCBs interferes with the free use of stormwater captured by the
 6                County and District for beneficial uses.
 7     155.       The Los Angeles Regional Water Quality Control Board, pursuant to the
 8                NPDES under the Clean Water Act, requires the Plaintiffs to reduce their
 9                discharge of and monitor PCBs to prevent further contamination of the already
10                impaired bodies of water.
11     156.       The presence of PCBs causes significant costs, inconvenience and annoyance
12                to Plaintiffs, who are charged with reducing and monitoring PCB discharge
13                toward TMDL levels, in order to protect plant and animal life, and the quality
14                of water in waterbodies in Los Angeles County.
15     157.       The condition affects a substantial number of people who use Los Angeles
16                County Waters for commercial and recreational purposes and interferes with the
17                rights of the public at large to clean and safe resources and environment.
18     158.       An ordinary person would be reasonably annoyed or disturbed by the presence
19                of toxic PCBs that endanger the health of fish, animals, and humans and degrade
20                water quality and destroy marine habitats.
21     159.       The seriousness of the environmental and human health risk far outweighs any
22                social utility of Monsanto’s conduct in manufacturing and selling PCBs and
23                concealing the dangers posed to human health and the environment.
24 / / /

25 / / /

26     160.       The Plaintiffs have suffered and will continue to suffer harm that is different
27                from the type of harm suffered by the general public, and the Plaintiffs have
28                incurred substantial costs deriving from state-mandated PCB TMDLs.
     HOA.102543427.1                              43
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 44 of 53 Page ID #:44



 1     161.       Plaintiffs did not consent to the conduct that resulted in the contamination of
 2                waterbodies of Los Angeles County.
 3     162.       Monsanto’s conduct was a substantial factor in causing the harm to the
 4                Plaintiffs.
 5     163.       Monsanto knew or, in the exercise of reasonable care, should have known that
 6                the manufacture and sale of PCBs were causing the type of contamination now
 7                found in Los Angeles County Waters. Monsanto knew that PCBs would
 8                contaminate water supplies, would degrade marine habitats, would kill fish
 9                species, and would endanger birds and animals. In addition, Monsanto knew
10                that PCBs are associated with serious illnesses and cancers in humans and that
11                humans may be exposed to PCBs through ingestion and dermal contact. As a
12                result, it was foreseeable to Monsanto that humans may be exposed to PCBs
13                through swimming in contaminated waters or by eating fish from those waters.
14                Monsanto thus knew, or should have known, that PCB contamination would
15                seriously and unreasonably interfere with the ordinary comfort, use, and
16                enjoyment of any coastal marine areas.
17     164.       As a direct and proximate result of Monsanto’s creation of a public nuisance,
18                Plaintiffs have suffered, and continues to suffer, monetary damages to be proven
19                at trial.
20     165.       Monsanto’s conduct was malicious, oppressive, wanton, willful, intentional,
21                and shocks the conscience, warranting punitive and exemplary damages,
22                because Monsanto callously decided to increase sales and develop new ways to
23                promote PCBs, knowing PCBs are toxic, cannot be contained, and last for
24                centuries.
25 / / /

26                                 SECOND CAUSE OF ACTION
27                                   EQUITABLE INDEMNITY
28
     HOA.102543427.1                              44
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 45 of 53 Page ID #:45



 1     166.       Plaintiffs reallege and reaffirm each and every allegation set forth in all
 2                preceding paragraphs as if fully restated in this count.
 3     167.       Monsanto is responsible for creating the public nuisance by manufacturing,
 4                distributing, and promoting PCBs, resulting in contamination in and around
 5                water bodies in Los Angeles County.
 6     168.       Monsanto’s creation of the public nuisance contributed as a substantial factor in
 7                causing Plaintiffs’ injuries and damages.
 8     169.       The conduct of Plaintiffs did not contribute in any way to the creation of the
 9                public nuisance.
10     170.       Plaintiffs did not consent to the PCB contamination.
11                                   THIRD CAUSE OF ACTION
12    STRICT LIABILITY- DESIGN DEFECT- CONSUMER EXPECTATION TEST
13     171.       Plaintiffs reallege and reaffirm each and every allegation set forth in all
14                preceding paragraphs as if fully restated in this count.
15     172.       Plaintiffs were harmed by Aroclors and other PCB-containing products
16                (“Monsanto’s PCB Products”) which were designed, manufactured, sold, and
17                distributed by Monsanto, and which were defectively designed, did not include
18                sufficient instructions, and did not include sufficient warning of potential safety
19                hazards.
20     173.       The design of Monsanto’s PCB products were defective because Monsanto’s
21                PCB Products did not perform as safely as an ordinary consumer would have
22                expected them to perform.
23     174.       Monsanto designed, manufactured, sold, and distributed Monsanto’s PCB
24                Products.
25 / / /

26 / / /

27

28
     HOA.102543427.1                               45
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 46 of 53 Page ID #:46



 1     175.       Monsanto’s PCB Products did not perform as safely as an ordinary consumer
 2                would have expected it to perform when used or misused in an intended or
 3                reasonably foreseeable way.
 4     176.       Plaintiffs were, are, and will be harmed by Monsanto’s PCB Products.
 5     177.       Monsanto’s PCB Products failure to perform safely was a substantial factor in
 6                causing Plaintiffs’ harm.
 7     178.       Monsanto had actual knowledge that its PCB Products were causing the type of
 8                harm suffered by Plaintiffs. Monsanto also knew or should have known that
 9                these products caused harm even when used as intended, instructed, and
10                normally expected and that no third-party could prevent such harm.
11     179.       Monsanto’s conduct lacked any care and was an extreme departure from what
12                a reasonably careful company would do in the same situation to prevent harm
13                to others and the environment, and thus Monsanto was grossly negligent.
14     180.       Monsanto, its officers, directors, and managing agents, engaged in despicable
15                conduct and acted or failed to act with malice, oppression, and fraud, warranting
16                punitive or exemplary damages.
17                                  FOURTH CAUSE OF ACTION
18               STRICT LIABILITY- DESIGN DEFECT- RISK-BENEFIT TEST
19     181.       Plaintiffs reallege and reaffirm each and every allegation set forth in all
20                preceding paragraphs as if fully restated in this count.
21     182.       Plaintiffs were harmed by Aroclor and other PCB-containing products which
22                were designed, manufactured, sold, and distributed by Monsanto, and which
23                were defectively designed, did not include sufficient instructions, and did not
24                include sufficient warning of potential safety hazards.
25     183.       The design of Monsanto’s PCB products caused harm to Plaintiffs.
26     184.       Plaintiffs were, are, and will be harmed by Monsanto’s PCB products.
27     185.       The design of Monsanto’s PCB products was a substantial factor in causing
28                harm to Plaintiffs.
     HOA.102543427.1                               46
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 47 of 53 Page ID #:47



 1     186.       The gravity of the huge environmental harm resulting from the use of
 2                Monsanto’s PCB products was, is, and will be enormous because Monsanto’s
 3                PCB products created a global contaminant as one of the largest man-made
 4                water contaminants in the world.
 5     187.       The likelihood that this harm would occur was, is, and will be very high because
 6                Monsanto knew and/or should have known Monsanto’s PCB products were
 7                toxic, could not be contained, and do not readily degrade in the environment.
 8     188.       In fact, Monsanto foresaw the enormity of the environmental harm but
 9                consciously chose to keep producing PCB products.
10     189.       At the time of manufacture, there were alternative safer designs that were
11                feasible, cost effective, and advantageous, including not using PCBs at all in
12                Monsanto’s products—PCBs are entirely man-made, manufactured chemicals.
13     190.       Monsanto’s conduct lacked any care and was an extreme departure from what
14                a reasonably careful company would do in the same situation to prevent harm
15                to others and the environment, and thus Monsanto was grossly negligent.
16     191.       Monsanto, its officers, directors, and managing agents, engaged in despicable
17                conduct and acted or failed to act with malice, oppression, and fraud, warranting
18                punitive or exemplary damages.
19                                   FIFTH CAUSE OF ACTION
20                          STRICT LIABILITY- FAILURE TO WARN
21     192.       Plaintiffs reallege and reaffirm each and every allegation set forth in all
22                preceding paragraphs as if fully restated in this count.
23     193.       Plaintiffs were harmed by Aroclor and other PCB-containing products which
24                were designed, manufactured, sold, and distributed by Monsanto, and which
25                were defectively designed, did not include sufficient instructions, and did not
26                include sufficient warning of potential safety hazards.
27     194.       Monsanto’s PCB products lacked sufficient instructions or warning of potential
28                environmental hazard and toxicity.
     HOA.102543427.1                               47
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 48 of 53 Page ID #:48



 1     195.       Monsanto designed, manufactured, sold, and distributed Monsanto’s PCB
 2                products.
 3     196.       Monsanto’s PCB products had potential environmental hazard and toxicity risks
 4                that were known and/or knowable in light of the scientific and medical
 5                knowledge that was generally accepted in the scientific community and/or in
 6                light of Monsanto’s superior knowledge about its products at the time of design,
 7                manufacture, sale, distribution of Monsanto’s PCB products.
 8     197.       The potential environmental hazard and toxicity risks presented a substantial
 9                danger when Monsanto’s PCB products were and are used or misused in an
10                intended or reasonably foreseeable way.
11     198.       Ordinary consumers and third-parties would not have recognized the potential
12                risks.
13     199.       Monsanto failed to adequately warn or instruct of the potential risks.
14     200.       Plaintiffs were, are, and will be harmed.
15     201.       The lack of sufficient instructions or warnings was a substantial factor in
16                causing Plaintiffs’ harm.
17     202.       Monsanto’s conduct lacked any care and was an extreme departure from what
18                a reasonably careful company would do in the same situation to prevent harm
19                to others and the environment, and thus Monsanto was grossly negligent.
20     203.       Monsanto, its officers, directors, and managing agents, engaged in despicable
21                conduct and acted or failed to act with malice, oppression, and fraud, warranting
22                punitive or exemplary damages.
23                                   SIXTH CAUSE OF ACTION
24         NEGLIGENCE- MANUFACTURER OR SUPPLIER- DUTY TO WARN
25     204.       Plaintiffs reallege and reaffirm each and every allegation set forth in all
26                preceding paragraphs as if fully restated in this count.
27     205.       Plaintiffs were harmed by Aroclor and other PCB-containing products which
28                were designed, manufactured, sold, and distributed by Monsanto, and which
     HOA.102543427.1                               48
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 49 of 53 Page ID #:49



 1                were defectively designed, did not include sufficient instructions, and did not
 2                include sufficient warning of potential safety hazards.
 3     206.       Monsanto was negligent by not using reasonable care to warn or instruct about
 4                Monsanto’s PCB products’ dangerous condition or about the facts that made
 5                Monsanto’s PCB products likely to be dangerous.
 6     207.       Monsanto designed, manufactured, sold, and distributed Monsanto’s PCB
 7                products.
 8     208.       Monsanto knew or reasonably should have known that Monsanto’s PCB
 9                products were dangerous or likely to be dangerous when used or misused in a
10                reasonably foreseeable manner.
11     209.       Monsanto knew or reasonably should have known that users and third parties
12                would not realize the danger.
13     210.       Monsanto failed to adequately warn of the danger or instruct on the safe use of
14                the Monsanto’s PCB products.
15     211.       A reasonable chemical manufacturer, seller, distributor, under the same or
16                similar circumstances would have warned of the danger or instructed on the safe
17                use of the Monsanto’s PCB products.
18     212.       Plaintiffs were, are, and will be harmed.
19     213.       Monsanto’s failure to warn or instruct was a substantial factor in causing
20                Plaintiffs’ harm.
21                                    SEVENTH CAUSE OF ACTION
22                                      NEGLIGENCE- RECALL
23     214.       Plaintiffs reallege and reaffirm each and every allegation set forth in all
24                preceding paragraphs as if fully restated in this count.
25     215.       Plaintiffs were harmed by Aroclor and other PCB-containing products which
26                were designed, manufactured, sold, and distributed by Monsanto, and which
27                were defectively designed, did not include sufficient instructions, and did not
28                include sufficient warning of potential safety hazards.
     HOA.102543427.1                               49
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 50 of 53 Page ID #:50



 1     216.       Monsanto was negligent because it failed to recall Monsanto’s PCB products.
 2     217.       Monsanto designed, manufactured, sold, and distributed Monsanto’s PCB
 3                products.
 4     218.       Monsanto knew or reasonably should have known that Monsanto’s PCB
 5                products were dangerous or likely to be dangerous when used in a reasonably
 6                foreseeable manner.
 7     219.       Monsanto became aware of this defect soon after Monsanto began selling its
 8                Monsanto PCB products and certainly before the time it ceased sales in the late
 9                1970s.
10     220.       Monsanto failed to recall or warn of the danger of Monsanto’s PCB products.
11     221.       A reasonable designer, manufacturer, distributor, or seller under the same or
12                similar circumstances would have recalled Monsanto’s PCB products.
13     222.       Rather than recall the products, Monsanto actually increased production despite
14                its knowledge of the dangers.
15     223.       Plaintiffs were, are, and will be harmed.
16     224.       Monsanto’s failure to recall the product was a substantial factor in causing
17                Plaintiffs’ harm.
18     225.       Monsanto’s conduct lacked any care and was an extreme departure from what
19                a reasonably careful company would do in the same situation to prevent harm
20                to others and the environment, and thus Monsanto was grossly negligent.
21     226.       Monsanto, its officers, directors, and managing agents, engaged in despicable
22                conduct and acted or failed to act with malice, oppression, and fraud, warranting
23                punitive or exemplary damages.
24 / / /

25 / / /

26

27                                    EIGHTH CAUSE OF ACTION
28                                             TRESPASS
     HOA.102543427.1                              50
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 51 of 53 Page ID #:51



 1     227.       Plaintiffs reallege and reaffirm each and every allegation set forth in all
 2                preceding paragraphs as if fully restated in this count.
 3     228.       Plaintiffs control stormwater and dry weather run off systems, certain water
 4                bodies, thousands of miles of infrastructure, and other property.
 5     229.       Monsanto intentionally, recklessly, and negligently caused its PCBs to enter the
 6                stormwater and dry weather run off systems, certain water bodies, thousands of
 7                miles of infrastructure, and other property.
 8     230.       Plaintiffs did not give permission for the entry.
 9     231.       Plaintiffs were, are, and will be actually harmed.
10     232.       Monsanto’s conduct was a substantial factor in causing Plaintiffs’ harm.
11     233.       Monsanto’s conduct lacked any care and was an extreme departure from what
12                a reasonably careful company would do in the same situation to prevent harm
13                to others and the environment, and thus Monsanto was grossly negligent.
14     234.       Monsanto, its officers, directors, and managing agents, engaged in despicable
15                conduct and acted or failed to act with malice, oppression, and fraud, warranting
16                punitive or exemplary damages.
17 / / /

18 / / /

19

20

21

22

23

24

25

26

27

28
     HOA.102543427.1                               51
                                       COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 52 of 53 Page ID #:52



 1                                     PRAYER FOR RELIEF
 2                Plaintiffs pray for judgment against Defendants, jointly and severally, as
 3 follows:

 4           1. Compensatory damages according to proof;
 5           2. Punitive damages;
 6           3. Litigation costs and attorneys’ fees as provided by law;
 7           4. Pre-judgment and post-judgment interest;
 8           5. Any other and further relief as the Court deems just, proper, and equitable.
 9

10                                 DEMAND FOR JURY TRIAL
11           Plaintiffs demand a jury trial.
12

13 Dated: May 29, 2019                  by: /s/
14

15                                      OFFICE OF THE COUNTY COUNSEL
                                        County of Los Angeles
16                                      Mary Wickham, County Counsel (SBN 145664)
                                        mwickham@counsel.lacounty.gov
17                                      Scott Kuhn (SBN 190517)
18                                      skuhn@counsel.lacounty.gov
                                        Andrea Ross (SBN 179398)
19                                      aross@counsel.lacounty.gov
                                        Tracy Swann (SBN 172899)
20                                      tswann@counsel.lacounty.gov
21
                                        Joseph Mellis (SBN 287830)
                                        jmellis@counsel.lacounty.gov
22

23 Dated: May 29, 2019                  by: /s/ John P. Fiske
24
                                        BARON & BUDD, P.C.
                                        John P. Fiske (SBN 249256)
25                                      fiske@baronbudd.com
                                        Celeste Evangelisti (SBN 225232)
26                                      cevangelisti@baronbudd.com
27

28
                                        Attorneys for the Plaintiffs
     HOA.102543427.1                              52
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-04694-GW-AFM Document 1 Filed 05/30/19 Page 53 of 53 Page ID #:53



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     HOA.102543427.1                   53
                             COMPLAINT FOR DAMAGES
